              Case 2:20-cr-00130-RSM Document 52 Filed 01/25/21 Page 1 of 2




 1                                                             The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT FOR THE
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
10 UNITED STATES OF AMERICA,                           CASE NO. CR20-130 RSM
11                                   Plaintiff,
12                           v.                        ORDER
13 (1) BRUNO DIEGUEZ-CASTRO, and
   (2) HUGO GAMEZ-ANDRADE,
14
15                                   Defendants.
16
17          THIS COURT having considered the motion of the United States for a continuance of
18 the trial date and the facts set forth therein, and General Orders 01-20, 02-20, 03-20, 04-20,
19 07-20, 08-20, 15-20 and 18-20 of the United States District Court for the Western District of
20 Washington, addressing measures to reduce the spread and health risks from COVID-19,
21 which are incorporated herein by reference, and the facts set forth in the government’s
22 motion, hereby FINDS as follows:
23          1. In light of the recommendations made by the Centers for Disease
24             Control and Prevention (CDC) and Public Health for Seattle and King
               County regarding social distancing measures required to stop the spread
25             of this disease, as well as the lack of the type of personal protective
26             equipment necessary to ensure the health and safety of all participants, it
               is not possible at this time to proceed with a jury trial as scheduled on
27             March 8, 2021.
28

     Order Continuing Trial Date                                           UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     U.S. v. Dieguez-Castro et al., CR20-130 RSM - 1                        SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:20-cr-00130-RSM Document 52 Filed 01/25/21 Page 2 of 2




 1          2. Further, because of the recommendations that individuals at higher risk
               of contracting this disease—including individuals with underlying
 2
               health conditions, individuals age 60 and older, and individuals who are
 3             pregnant—avoid large groups of people, at this time, it would be
               difficult, if not impossible, to get a jury pool that would represent a fair
 4
               cross section of the community. Based on the recommendations it
 5             would also be medically inadvisable to do so.
 6          3. As a result, the failure to grant a continuance of the trial date in this case
               would likely result in a miscarriage of justice. Pursuant to 18 U.S.C.
 7
               § 3161(h)(7)(A), the ends of justice served by continuing the trial in this
 8             case outweighs the best interest of the public and the defendant to a
               speedy trial.
 9
10          IT IS THEREFORE ORDERED that the current trial date of March 8, 2021 is
11 STRICKEN.
12      IT IS FURTHER ORDERED the pre-trial motions deadlines set forth in the Order
13 dated November 16, 2020 (Dkt. 48) are STRICKEN and a new pretrial motions deadline of
14 April 1, 2021 is established.
15          IT IS FURTHER ORDERED that jury trial in this matter is set for May 3, 2021.
16          IT IS FURTHER ORDERED that the time from the date of the entry this Order and
17 the trial date set forth above shall be excludable time pursuant to 18 U.S.C. § 3161.
18         Dated this 25th day of January, 2021.
19
20                                                     A
                                                       RICARDO S. MARTINEZ
21
                                                       CHIEF UNITED STATES DISTRICT JUDGE
22
23
24 Presented by:
25
26 s/ Stephen Hobbs
   STEPHEN HOBBS
27 Assistant United States Attorney
28

     Order Continuing Trial Date                                              UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     U.S. v. Dieguez-Castro et al., CR20-130 RSM - 2                           SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
